EXHIBIT 10.1


CTS CORPORATION


2.125% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2024

REGISTRATION RIGHTS AGREEMENT

May 11, 2004
New York, New York

        This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into by
and between CTS Corporation, an Indiana corporation (the “Company”), and Bear,
Stearns & Co. Inc. (the “Initial Purchaser”).

        The Company and the Initial Purchaser are parties to the Purchase
Agreement, dated May 5, 2004 (the “Purchase Agreement”), which provides for the
sale by the Company to the Initial Purchaser of $60,000,000 (or up to
$70,000,000 to the extent the Initial Purchaser exercises its over-allotment
option under the Purchase Agreement) aggregate principal amount of the Company’s
2.125% Convertible Senior Subordinated Notes due 2024 (the “Notes” or the
“Securities”). The Securities will be convertible into fully paid, nonassessable
shares of common stock, no par value, of the Company on the terms, and subject
to the conditions, set forth in the Indenture (as defined herein). As an
inducement to the Initial Purchaser to enter into the Purchase Agreement, the
Company has agreed to provide to the Initial Purchaser and its direct and
indirect transferees the registration rights set forth in this Agreement. The
execution and delivery of this Agreement is a condition to the closing under the
Purchase Agreement.

        In consideration of the foregoing, the parties hereto agree as follows:

      1.        Definitions.

        Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Purchase Agreement. As used in this Agreement, the
following defined terms shall have the following meanings:

        “Additional Interest” has the meaning assigned thereto in Section 7(a)
hereof.

        “Additional Shares” has the meaning assigned thereto in Section 7(a)
hereof.

        “Affiliate” has the meaning assigned thereto in Rule 405 under the
Securities Act.

        “Agreement” means this Registration Rights Agreement, as amended,
modified or otherwise supplemented from time to time in accordance with the
terms hereof.

        “Applicable Stock” has the meaning assigned thereto in Section 1.1 of
the Indenture.

        “Business Day” means each Monday, Tuesday, Wednesday, Thursday and
Friday that is not a day on which banking institutions in the City of New York
are authorized or obligated by law, regulation or executive order to close.

        “Capital Stock” of any corporation or company means any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) stock issued by that
corporation or the capital of that company.

1

--------------------------------------------------------------------------------

        “Commission” means the United States Securities and Exchange Commission,
or any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

        “Common Stock” means the common stock, no par value, of the Company as
that stock exists on the date of this Agreement or any other shares of Capital
Stock of the Company into which such Common Stock shall be reclassified or
changed; provided, that after consummation of any transaction referred to in
Section 12.4 of the Indenture, all references to “Common Stock” shall become
references to Common Stock and/or “Applicable Stock,” as applicable.

        “Company” has the meaning assigned thereto in the preamble hereto.

        “Conversion Price” has the meaning assigned thereto in Section 1.1 of
the Indenture.

         “Effective Time” means the time at which the Commission declares any
Shelf Registration Statement effective or at which any Shelf Registration
Statement otherwise becomes effective.

        “Effectiveness Period” has the meaning assigned thereto in Section
2(b)(i) hereof.

        “Effectiveness Target Date” has the meaning assigned thereto in Section
2(a) hereof.

        “Election and Questionnaire” means a Selling Securityholder Election and
Questionnaire, which shall be substantially in the form of Appendix A hereto.

        “Election Holder” has the meaning assigned thereto in Section 3(a)(i)
hereof.

        “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended, and the rules and regulations of the Commission promulgated
thereunder.

        “Holder” means any person who owns, beneficially or otherwise, any
Registrable Security.

        “Indenture” means the Indenture, dated as of May 11, 2004, between the
Company and Wells Fargo Bank, N.A., as trustee (the “Trustee”), pursuant to
which the Securities are to be issued, and as such Indenture is amended,
modified or supplemented from time to time in accordance with the terms thereof.

        “Initial Purchaser” has the meaning assigned thereto in the preamble
hereto.

        “Interest Payment Date” has the meaning assigned thereto in Section 1.1
of the Indenture.

        “Issue Date” means the first date of original issuance of the
Securities.

        “Majority of Election Holders” has the meaning assigned thereto in
Section 3(p) hereof.

        “Majority of Holders” means Holders holding more than 50% of the
aggregate principal amount of the Securities outstanding; provided, that, for
purpose of this definition, a Holder of shares of Common Stock that constitute
Registrable Securities shall be deemed to hold an aggregate principal amount of
Securities (in addition to the principal amount of Securities held by such
Holder, if any) equal to the product of (i) the number of such shares of Common
Stock that constitute Registrable Securities held by such Holder and (ii) the
Conversion Price in effect at the time of such calculation as determined in
accordance with the Indenture.

2

--------------------------------------------------------------------------------

        “Notes” has the meaning assigned thereto in the preamble hereto.

        “Person” means an individual, partnership, corporation, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.

        “Prospectus” means the prospectus included in any Shelf Registration
Statement, as amended or supplemented by any prospectus supplement and by all
other amendments to such prospectus, including all material incorporated by
reference in such prospectus and all documents filed after the date of such
prospectus by the Company under the Exchange Act and incorporated by reference
therein.

        “Purchase Agreement” has the meaning assigned thereto in the preamble
hereto.

        “Registrable Securities” means all or any portion of the Securities
issued from time to time under the Indenture and all of the shares of Common
Stock issued upon conversion of such Securities until, in the case of any such
securities, the earliest of:

    (i)        the date on which such security has been registered under the
Securities Act and disposed of pursuant to an effective registration statement;
provided that, if such security is a share of Common Stock issued upon
conversion of a Security that has been so registered and disposed of, the date
on which the Security that was converted was registered and disposed of;


    (ii)        the date on which such security is distributed to the public
pursuant to Rule 144 under the Securities Act or may be sold or transferred by a
person who is not an Affiliate of the Company pursuant to Rule 144 under the
Securities Act (or any other similar provision then in force) without any volume
or manner of sale restrictions thereunder; and


    (iii)        the date on which such securities cease to be outstanding
(whether as a result of repurchase and cancellation, conversion or otherwise).


        “Registration Default” has the meaning assigned thereto in Section 7(a)
hereof.

        “Registration Default Period” has the meaning assigned thereto in
Section 7(a) hereof.

        “Securities” has the meaning assigned thereto in the preamble hereto.

        “Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations of the Commission promulgated thereunder.

        “Shelf Filing Deadline” has the meaning assigned thereto in Section 2(a)
hereof.

        “Shelf Registration” means a registration effected pursuant to Section 2
hereof.

        “Shelf Registration Statement” means a registration statement filed
under the Securities Act by the Company pursuant to the provisions of Section 2
hereof, providing for the registration of, and the sale on a continuous or
delayed basis pursuant to Rule 415 under the Securities Act and/or any similar
rule that may be adopted by the Commission by the Holders of, all of the
Registrable Securities for which Holders have properly completed, executed and
delivered to the Company an Election and Questionnaire including the Prospectus
contained therein, any amendments and supplements to such registration
statement, including post-effective amendments, and all exhibits and all
material incorporated by reference in such registration statement, and any
additional registration statements filed under the Securities Act to permit the
registration and sale of Registrable Securities pursuant to Section 3(a)(ii)
hereof.

3

--------------------------------------------------------------------------------

        “Suspension Period” has the meaning assigned thereto in Section 2(c)
hereof.

        “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended,
or any successor thereto, and the rules, regulations and forms of the Commission
promulgated thereunder, as in effect on the date the Indenture is qualified
thereunder.

        “Underwriting Majority” means on any date, Holders holding at least 66
2/3% of the aggregate principal amount of the Securities outstanding on such
date; provided, that for the purpose of this definition, a Holder of shares of
Common Stock that constitute Registrable Securities when issued upon conversion
of Securities shall be deemed to hold an aggregate principal amount of
Securities (in addition to the principal amount of Securities held by such
Holder, if any) equal to the product of (i) the number of such shares of Common
Stock that are Registrable Securities held by such Holder and (ii) the
Conversion Price in effect at the time of such calculation as determined in
accordance with the Indenture.

        “Underwritten Offering” means an offering in which securities of the
Company are sold to one or more underwriters for reoffering to the public.

      2.        Shelf Registration.

        (a)       The Company shall, no later than 90 calendar days following
the Issue Date (the “Shelf Filing Deadline”), file with the Commission a Shelf
Registration Statement relating to the offer and sale of the Registrable
Securities by the Holders from time to time in accordance with the methods of
distribution elected by such Holders and, thereafter, shall use its reasonable
best efforts to cause such initial Shelf Registration Statement to be declared
effective under the Securities Act no later than 210 calendar days following the
Issue Date (the “Effectiveness Target Date”); provided, however, that no Holder
shall be entitled to be named as a selling securityholder in any Shelf
Registration Statement as of the date it is declared effective or to use the
Prospectus forming a part thereof for offers and resales of Registrable
Securities unless such Holder is an Election Holder.

        (b)        Subject to Section 2(c) hereof, the Company shall use its
reasonable best efforts:

    (i)        to keep any Shelf Registration Statement continuously effective,
supplemented and amended as required by the provisions of Section 3(j) hereof,
in order to permit the Prospectus forming a part thereof to be usable by Holders
until the earlier of: (1) two years from the last date of original issuance of
any Securities or (2) such shorter period ending on the date that (x) all of the
Holders of Registrable Securities are able to sell all Registrable Securities
immediately without restriction pursuant to Rule 144(k) under the Securities Act
or any successor rule thereto, (y) all Registrable Securities registered under
the Shelf Registration Statements have been disposed of in accordance with such
Shelf Registration Statement and (z) all Registrable Securities have ceased to
be outstanding (such period being referred to herein as the “Effectiveness
Period”); and


    (ii)        after the Effective Time of the initial Shelf Registration
Statement, after the receipt of a properly completed and signed Election and
Questionnaire from any Holder of Registrable Securities that is not then an
Election Holder, to take the actions provided for in Section 3(a)(ii) hereof.


        The Company shall be deemed not to have used its reasonable best efforts
to keep any Shelf Registration Statement effective during the Effectiveness
Period if the Company voluntarily takes any action that would result in Holders
of Registrable Securities covered thereby not being able to offer and sell any
of such Registrable Securities under such Shelf Registration Statement during
that period, unless such action is (A) required by applicable law and the
Company thereafter promptly complies with the requirements of Section 3(j) below
or (B) permitted pursuant to Section 2(c) below.

4

--------------------------------------------------------------------------------

        (c)    After the Effective Time of the initial Shelf Registration
Statement, the Company may suspend the use of any Prospectus by written notice
to the Election Holders for a period or periods not to exceed an aggregate of 45
calendar days in any 90-calendar day period, and not to exceed 120 calendar days
in any 360-day period (each such period, a “Suspension Period”) if:

    (i)        an event has occurred and is continuing as a result of which the
Shelf Registration Statement would, in the Company’s judgment, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and


    (ii)        the Company determines in good faith that the disclosure of such
event at such time would have a material adverse effect on the Company and its
subsidiaries taken as a whole;


provided, that in the event the disclosure relates to a proposed or pending
material business transaction that is previously not disclosed publicly, the
disclosure of which would impede the Company’s ability to consummate such
transaction, the Company may extend a Suspension Period from 45 calendar days to
60 calendar days; provided, however, that any such extension of a Suspension
Period shall be included in calculating the 120 calendar days referred to above;
provided, further, that the Company need not specify the nature of the event
giving rise to any such suspension in any such notice.

      3.        Registration Procedures.

        In connection with the Shelf Registration Statements, the following
provisions shall apply:

    (a)        (i) Not less than 30 calendar days prior to the time the Company
in good faith intends to have the initial Shelf Registration Statement declared
effective, the Company shall distribute the Election and Questionnaire to the
Holders of Registrable Securities. The Company shall take action to name as a
selling securityholder in the initial Shelf Registration Statement at the time
of its effectiveness each Holder that properly completes, executes and delivers
an Election and Questionnaire to the Company at the address of the Company set
forth in the Election and Questionnaire (an “Election Holder”) prior to or on
the 20th calendar day after such Holder’s receipt thereof so that such Holder is
permitted to deliver the Prospectus forming a part thereof as of such time to
purchasers of such Holder’s Registrable Securities in accordance with applicable
law. The Company shall not be required to take any action to name any Holder as
a selling securityholder in the initial Shelf Registration Statement at the time
of its effectiveness or to enable any Holder to use the Prospectus forming a
part thereof for resales of Registrable Securities unless such Holder has
returned a properly completed and signed Election and Questionnaire to the
Company in a timely manner.


    (ii)        After the Effective Time of the initial Shelf Registration
Statement, the Company shall, upon the written request of any Holder of
Registrable Securities that is not then an Election Holder, promptly send an
Election and Questionnaire to such Holder. After the Effective Time of the
initial Shelf Registration Statement, the Company shall (A) after the date that
a completed and signed Election and Questionnaire is delivered to the Company,
prepare and file with the Commission (x) a supplement to the Prospectus as
promptly as practicable or, if required by applicable law, a post-effective
amendment to the Shelf Registration Statement or an additional Shelf
Registration Statement as promptly as reasonably practicable after the end of
each fiscal quarter of the Company and (y) any other document required by
applicable law, so that the Holder delivering such Election and Questionnaire is
named as a selling securityholder in a Shelf Registration Statement and is
permitted to deliver the Prospectus to purchasers of such Holder’s Registrable
Securities in accordance with applicable law, and (B) if the Company shall file
a post-effective amendment to the Shelf Registration Statement, or an additional
Shelf Registration Statement, use its reasonable best efforts to cause such
post-effective amendment or such additional Shelf Registration Statement to
become effective under the Securities Act as promptly as is practicable;
provided, however, that if an Election and Questionnaire is delivered to the
Company during a Suspension Period, the Company shall not be obligated to take
the actions set forth in this clause (ii)(B) until the termination of such
Suspension Period.


5

--------------------------------------------------------------------------------

        (b)        Before filing any Shelf Registration Statement or Prospectus
or any amendments or supplements (other than supplements solely for the purpose
of naming one or more Election Holders as selling securityholders) thereto with
the Commission, the Company shall furnish to the Initial Purchaser copies of all
such documents proposed to be filed and use its reasonable best efforts to
reflect in each such document when so filed with the Commission such comments as
the Initial Purchaser reasonably shall propose within five Business Days of the
delivery of such copies to the Initial Purchaser.

        (c)        The Company shall promptly take such action as may be
necessary so that (i) each of the Shelf Registration Statements and any
amendment thereto and the Prospectus forming a part thereof and any amendment or
supplement thereto (and each report or other document incorporated therein by
reference in each case) complies in all material respects with the Securities
Act and the Exchange Act, as in effect at any relevant time, (ii) each of the
Shelf Registration Statements and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and (iii) each of the Prospectus forming a
part of any Shelf Registration Statement, and any amendment or supplement to
such Prospectus, in the form delivered to purchasers of the Registrable
Securities during the Effectiveness Period does not include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

        (d)        The Company shall promptly give written notice to, in the
case of clauses (i) and (ii) below, the Initial Purchaser, and, in the case of
clause (ii) and the remaining clauses below, each Election Holder (which written
notice pursuant to clauses (iv)-(vii) hereof shall be accompanied by an
instruction to such Election Holders to suspend the use of the Prospectus until
the requisite changes have been made, which written notice need not specify the
nature of the event giving rise to such suspension):

    (i)        when the initial Shelf Registration Statement has been filed with
the Commission;


    (ii)        when the initial Shelf Registration Statement has become
effective;


    (iii)        when any Prospectus supplement, additional Shelf Registration
Statement or post-effective amendment to a Shelf Registration Statement has been
filed with the Commission and, with respect to a Shelf Registration Statement or
any post-effective amendment, when the same has been declared effective by the
Commission;


    (iv)        of any request by the Commission for amendments or supplements
to any Shelf Registration Statement or the Prospectus included therein or for
additional information;


    (v)        of the issuance by the Commission of any stop order suspending
the effectiveness of any Shelf Registration Statement under the Securities Act
or the initiation of any proceedings for such purpose;


    (vi)        of the receipt by the Company of any notification with respect
to the suspension of the qualification of the securities included in any Shelf
Registration Statement for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and


    (vii)        of the happening of any event or the existence of any state of
facts that requires the making of any changes in any Shelf Registration
Statement or the Prospectus included therein so that, as of such date, such
Shelf Registration Statement and Prospectus do not contain an untrue statement
of a material fact and do not omit to state a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading.


    (e)        The Company shall use its reasonable best efforts to prevent the
issuance, and, if issued, to obtain the withdrawal at the earliest possible
time, of any order suspending the effectiveness of any Shelf Registration
Statement.

6

--------------------------------------------------------------------------------

    (f)        As promptly as reasonably practicable furnish to the Initial
Purchaser and to each Election Holder, upon their written request and without
charge, at least one conformed copy of the applicable Shelf Registration
Statement and any post-effective amendment thereto, including financial
statements and schedules but excluding all documents incorporated or deemed to
be incorporated therein by reference and all exhibits (unless requested in
writing to the Company by the Initial Purchaser or such Election Holder, as the
case may be).

    (g)        The Company shall, during the Effectiveness Period, deliver to
each Election Holder, without charge, as many copies of each Prospectus in which
the Election Holder is listed as a selling securityholder included in the
applicable Shelf Registration Statement and any amendment or supplement thereto
as such Election Holder may reasonably request; and the Company consents (except
during a Suspension Period or during the continuance of any event or any other
state of facts described in Section 3(d)(iv)-(vii) above) to the use of the
Prospectus and any amendment or supplement thereto by each of the Election
Holders in connection with the offering and sale of the Registrable Securities
covered by the Prospectus and any amendment or supplement thereto during the
Effectiveness Period.

    (h)        Prior to any offering of Registrable Securities pursuant to a
Shelf Registration Statement, the Company shall:

    (i)        register or qualify or cooperate with the Election Holders or
underwriter, if any, and their respective counsel in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions within the United
States as any Election Holder may reasonably request;


    (ii)        keep such registrations or qualifications in effect and comply
with such laws so as to permit the continuance of offers and sales in such
jurisdictions for so long as may be necessary during the Effectiveness Period to
enable any Election Holder or underwriter, if any, to complete its distribution
of Registrable Securities pursuant to such Shelf Registration Statement; and


    (iii)        take any and all other actions necessary or reasonably
advisable to enable the offer and sale in such jurisdictions of such Registrable
Securities;


provided, however, that in no event shall the Company be obligated to (A)
register or qualify as a foreign corporation or as a dealer of securities in any
jurisdiction where it would not otherwise be required to so qualify but for this
Section 3(h) or (B) subject itself to general or unlimited service of process or
to taxation in any such jurisdiction if (or to the extent) it is not now so
subject.

    (i)        Unless the Registrable Securities shall be in book-entry only
form, the Company shall cooperate with the Election Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold pursuant to any Shelf Registration Statement, which
certificates, if so required by any securities market or exchange upon which any
Registrable Securities are listed or quoted, shall be penned, lithographed or
engraved, or produced by any combination of such methods, on steel engraved
borders, and which certificates shall be free of any restrictive legends and in
such permitted denominations and registered in such names as Election Holders
may request in connection with the sale of Registrable Securities pursuant to
such Shelf Registration Statement.

    (j)        During the Effectiveness Period, upon the occurrence of any fact
or event contemplated by Sections 3(d)(iv)-(vii) above, subject to Section 2(c)
hereof, the Company shall promptly, but in any event within five Business Days
following such occurrence, prepare, file and, in the case of a post-effective
amendment, have declared effective a post-effective amendment to any Shelf
Registration Statement, a supplement to the related Prospectus included therein
or a report with the Commission pursuant to Section 13(a), 13(c) or 14 of the
Exchange Act so that, as thereafter delivered to Election Holders or purchasers
of the Registrable Securities, the Prospectus will not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and will otherwise be effective and usable for resale
of Registrable Securities during the Effectiveness Period. If the Company
notifies the Election Holders of the occurrence of any fact or event
contemplated by Section 3(d)(iv)-(vii) above, the Election Holders shall
immediately suspend the use of the Prospectus until the requisite changes to the
Prospectus have been made.

7

--------------------------------------------------------------------------------

    (k)        Not later than the Effective Time of a Shelf Registration
Statement, the Company shall obtain a CUSIP number for the Securities to be sold
pursuant to a Shelf Registration Statement, and provide the Trustee with printed
certificates for the Securities in a form eligible for deposit with The
Depository Trust Company.

    (l)        The Company shall make generally available to its securityholders
earnings statements satisfying the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder (or any similar rule promulgated under the
Securities Act) no later than 45 days after the end of any 12-month period (or
90 days after the end of any 12-month period if such period is a fiscal year),
or such shorter period as required by the Securities Act and the Exchange Act,
as in effect at any relevant time, commencing on the first day of the first
fiscal quarter of the Company commencing after (i) the Effective Time of a Shelf
Registration Statement, (ii) the effective date of each post-effective amendment
to such Shelf Registration Statement or (iii) the date of each filing by the
Company with the Commission of an Annual Report on Form 10-K that is
incorporated by reference in such Shelf Registration Statement, which statements
shall cover such 12-month periods.

    (m)        Not later than the Effective Time of the initial Shelf
Registration Statement, the Company shall cause the Indenture to be qualified
under the Trust Indenture Act; in connection with such qualification, the
Company shall cooperate with the Trustee and the Holders (as defined in the
Indenture) of the Securities to effect such changes to the Indenture as may be
required for such Indenture to be so qualified in accordance with the terms of
the Trust Indenture Act; and the Company shall execute, and shall use its
reasonable best efforts to cause the Trustee to execute, all documents that may
be required to effect such changes and all other forms and documents required to
be filed with the Commission to enable such Indenture to be so qualified in a
timely manner. In the event that any such amendment or modification referred to
in this Section 3(m) involves the appointment of a new trustee under the
Indenture, the Company shall appoint a new trustee thereunder pursuant to the
applicable provisions of the Indenture.

    (n)        The Company shall enter into such customary agreements
(including, if requested, an underwriting agreement) and take all such other
actions, if any, reasonably requested in connection therewith in order to
expedite or facilitate disposition of such Registrable Securities, including,
without limitation, in connection with the effectiveness of the initial Shelf
Registration Statement, furnishing to:

    (i)        each Election Holder, a certificate, dated the date of the
Effectiveness Time of the initial Shelf Registration Statement, signed by
(x) the Chief Executive Officer or Executive Vice President and (y) the Chief
Financial Officer of the Company confirming, as of the date thereof, such
matters as such Election Holders may reasonably request in writing; and


    (ii)        the Board of Directors, customary comfort letter(s), dated the
date of the Effectiveness Time of the initial Shelf Registration Statement, from
the Company’s independent accountants and from any other accountants whose
report is contained or incorporated by reference in such Shelf Registration
Statement, in the customary form and covering matters of the type customarily
covered in comfort letters to underwriters in connection with primary
underwritten offerings of securities.


    (o)        If an underwriting agreement is entered into and the offering is
an Underwritten Offering, the Company shall:

    (i)        upon request, furnish to each underwriter, in such substance and
scope as they may reasonably request and as are customarily made by issuers to
underwriters in primary underwritten offerings, upon the date of closing of any
sale of Registrable Securities in an Underwritten Offering:


    (A)        a certificate, dated the date of such closing, signed by (x) the
Chief Executive Officer or Executive Vice President and (y) the Chief Financial
Officer of the Company confirming, as of the date thereof, such matters as such
parties may reasonably request;


    (B)        opinions, each dated the date of such closing, of counsel to the
Company covering such matters as are customarily covered in legal opinions to
underwriters in connection with primary underwritten offerings of securities;
and


8

--------------------------------------------------------------------------------

    (C)        customary comfort letter(s), dated the date of such closing, from
the Company’s independent accountants and from any other accountants whose
report is contained or incorporated by reference in the Shelf Registration
Statement, in the customary form and covering matters of the type customarily
covered in comfort letters to underwriters in connection with primary
underwritten offerings of securities;


    (ii)        set forth in full in the underwriting agreement, if any,
customary indemnification provisions and procedures; and


    (iii)        deliver such other documents and certificates as may be
reasonably requested by such parties to evidence compliance with clause (i)
above and with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Election Holders pursuant to this Section
3(o).


    (p)        The Company shall (i) make reasonably available for inspection by
one or more representatives of the selling Holders, designated in writing by a
Majority of Holders whose Registrable Securities are included in a Shelf
Registration Statement (the “Majority of Election Holders”), any underwriter
participating in any disposition pursuant to any Shelf Registration Statement,
and any attorney, accountant or other agent retained by such Election Holders or
any such underwriter all relevant financial and other records, pertinent
corporate documents and properties of the Company and its subsidiaries and (ii)
cause the Company’s officers, directors, employees and auditors to supply all
relevant information reasonably requested by such Majority of Election Holders
or any such underwriter, attorney, accountant or other agent in connection with
such Shelf Registration Statement, in each case, as is reasonably necessary to
enable such persons to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that such persons shall, at
the Company’s request, first agree in writing with the Company that any
information that is reasonably and in good faith designated by the Company in
writing as confidential at the time of delivery of such information shall be
kept confidential by such persons and shall be used solely for the purposes of
exercising rights under this Agreement, unless such disclosure is required by
law (including, without limitation, in connection with the disposition of
Registrable Securities pursuant to a Shelf Registration Statement) or is made in
connection with a court proceeding, or such records, information or documents
become available to the public generally or lawfully through a third party
without an accompanying obligation of confidentiality; and provided, further,
that, if the foregoing inspection and information gathering would otherwise
disrupt the Company’s conduct of its business, such inspection and information
gathering shall, to the greatest extent possible, be coordinated on behalf of
the Election Holders and the other parties entitled thereto by one counsel
designated by such Majority of Election Holders and on behalf of the Election
Holders and the other parties.

    (q)        If requested by the underwriters in an Underwritten Offering,
make appropriate officers of the Company reasonably available to the
underwriters for meetings with prospective purchasers of the Registrable
Securities and prepare and present to potential investors customary “road show”
material in a manner consistent with other new issuances of other securities
similar to the Registrable Securities.

    (r)        The Company will use its reasonable best efforts to cause the
Common Stock issuable upon conversion of the Securities to be listed on the New
York Stock Exchange or listed or quoted on the other market or stock exchange on
which the Common Stock primarily trades on or prior to the Effective Time of
each Shelf Registration Statement hereunder.

    (s)        The Company will cooperate and assist in any filings or by taking
any other actions required to be made or taken with or by National Association
of Securities Dealers, Inc.

    (t)        The Company will use its reasonable best efforts to take all
other steps necessary to effect the registration, offering and sale of the
Registrable Securities covered by each Shelf Registration Statement contemplated
hereby.

    4.        Registration Expenses.

        The Company shall bear all fees and expenses incurred in connection with
the performance by the Company of its obligations under Sections 2 and 3 of this
Agreement, whether or not any Shelf Registration Statement is declared
effective. Such fees and expenses shall include, without limitation:

9

--------------------------------------------------------------------------------

    (i)        all registration and filing fees and expenses (including, without
limitation, fees and expenses (x) with respect to filings required to be made
with the National Association of Securities Dealers, Inc. and (y) of compliance
with federal and state securities or Blue Sky laws to the extent such filings or
compliance are required pursuant to this Agreement (including, without
limitation, reasonable fees and disbursements of the counsel specified in the
next sentence in connection with Blue Sky qualifications or exemptions of the
Registrable Securities under the laws of such jurisdictions as the Majority of
Election Holders may designate));


    (ii)        all expenses of printing (including, without limitation,
expenses of printing certificates for Registrable Securities in a form eligible
for deposit with The Depository Trust Company), duplication relating to copies
of any Shelf Registration Statement or Prospectus delivered to any Holders
hereunder, messenger and delivery services and telephone;


    (iii)        all fees and expenses incurred in connection with the listing
of the Common Stock issuable upon conversion of the Securities on any securities
exchange on which similar securities of the Company are then listed;


    (iv)        all fees and disbursements of counsel for the Company;


    (v)        all fees and disbursements of independent certified public
accountants or auditors of the Company (including the expenses of any special
audit and comfort letters required by or incident to such performance); and


    (vi)        all reasonable fees and disbursements of the Trustee and its
counsel and of the registrar and transfer agent for the Common Stock.


        In addition, the Company shall bear or reimburse the Election Holders
for the reasonable fees and disbursements of one firm of legal counsel (up to
$30,000) for the Holders, which shall initially be counsel to the Initial
Purchaser, but which may, with the written consent of the Company (such consent
shall not be unreasonably withheld), be another nationally recognized law firm
experienced in securities law matters designated by the Initial Purchaser;
provided, that the $30,000 maximum on fees and disbursements of counsel shall
not apply in the event of an Underwritten Offering. The selling commissions
including any underwriting discounts and commissions, shall be borne by the
selling Election Holders.

        In addition, the Company shall pay the internal expenses of the Company
(including, without limitation, all salaries and expenses of officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses of any person, including special experts,
retained by the Company.

      5.         Indemnification and Contribution.

    (a)        Indemnification by the Company. The Company shall indemnify and
hold harmless each Holder, such Holder’s officers, directors, partners and
employees and each person, if any, who controls such Holder within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages, liabilities and expenses whatsoever
as incurred (including, but not limited to, reasonable attorneys’ fees and any
and all reasonable expenses whatsoever incurred in investigating, preparing or
defending against any litigation, commenced or threatened, or any claim made
whatsoever, and any and all amounts paid in settlement of any claim or
litigation), joint or several, to which they or any of them may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof) arise
out of, or are based upon:

    (i)        any untrue statement or alleged untrue statement of a material
fact contained in the Shelf Registration Statement or any amendment thereto or
any related preliminary prospectus or the Prospectus or any amendment thereto or
supplement thereof; or


10

--------------------------------------------------------------------------------

    (ii)        the omission or alleged omission to state in the Shelf
Registration Statement or any amendment thereto or any related preliminary
prospectus or the Prospectus or any amendment thereto or supplement thereof any
material fact required to be stated therein or necessary to make the statements
therein (in the case of any related preliminary prospectus or the Prospectus or
any amendment thereto or supplement thereof, in light of the circumstances under
which they were made) not misleading;


provided, however, that the Company shall not be liable to any such indemnified
party in any such case to the extent, but only to the extent, that any such
loss, claim, damage, liability or expense arises out of, or is based upon, any
such untrue statement or alleged untrue statement or omission or alleged
omission made therein in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such indemnified party
expressly for use therein; and provided, further, that the foregoing indemnity
agreement with respect to any preliminary prospectus shall not inure to the
benefit of any Holder who failed to deliver a Prospectus (as then amended or
supplemented, provided by the Company to the Holders in the requisite quantity
and on a timely basis to permit proper delivery on or prior to resale) to the
person asserting any loss, claim, damage, liability or expense caused by the
untrue statement or alleged untrue statement of a material fact contained in any
preliminary prospectus, or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, if such material
misstatement or omission or alleged material misstatement or omission was cured,
as determined by a court of competent jurisdiction, in such Prospectus and such
Prospectus was required by law to be delivered at or prior to the written
confirmation of the resale of such Registrable Securities to such person. The
foregoing indemnity agreement is in addition to any liability that the Company
may otherwise have to any indemnified party. The Company also shall indemnify
underwriters, their directors and officers and each person who controls such
underwriters within the meaning of the Securities Act or Exchange Act
substantially to the same extent as provided above with respect to the
indemnification of Holders if requested by such Holders.

    (b)        Indemnification by the Holders. Each Holder, severally and not
jointly, shall indemnify and hold harmless the Company, the officers, directors
and employees of the Company and each person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, from and against any and all losses, claims, damages, liabilities
and expenses whatsoever as incurred (including, but not limited to, reasonable
attorneys’ fees and any and all reasonable expenses whatsoever incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim made whatsoever, and any and all amounts paid in
settlement of any claim or litigation), joint or several, to which they or any
of them may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such losses, claims, damages, liabilities or expenses (or
action in respect thereof) arise out of, or are based upon:

    (i)        any untrue statement or alleged untrue statement of a material
fact contained in the Shelf Registration Statement or any amendment thereto or
any related preliminary prospectus or the Prospectus or any amendment thereto or
supplement thereof; or


    (ii)        the omission or alleged omission to state in the Shelf
Registration Statement or any amendment thereto or any related preliminary
prospectus or the Prospectus or any amendment thereto or supplement thereof any
material fact required to be stated therein or necessary to make the statements
therein (in the case of any related preliminary prospectus or the Prospectus or
any amendment thereto or supplement thereof, in light of the circumstances under
which they were made) not misleading,


in each case to the extent, but only to the extent, that any such loss, claim,
damage, liability or expense arises out of or is based upon any untrue statement
or alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information pertaining to such
Holder and furnished to the Company by or on behalf of such Holder expressly for
use therein. The foregoing indemnity agreement is in addition to any liability
that any Holder may otherwise have to any indemnified party.

11

--------------------------------------------------------------------------------

    (c)        Notices of Claims, Etc. Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of any claim or the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such subsection,
notify the indemnifying party in writing of the claim or the commencement of
that action; provided, however, that the failure to notify the indemnifying
party shall not relieve it from any liability that it may have under this
Section 5, except to the extent, but only to the extent, that it has been
materially prejudiced (including the forfeiture of important rights and
defenses). If any such claim or action is brought against any indemnified party,
and it notifies the indemnifying party thereof, the indemnifying party will be
entitled to participate, at its own expense in the defense of such action, and
to the extent it may elect by written notice delivered to such indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, that counsel to the indemnifying party
shall not (except with the written consent of the indemnified party) also be
counsel to the indemnified party. Notwithstanding the foregoing, the indemnified
party or parties shall have the right to employ its or their own counsel (but,
in any case, only one counsel for all indemnified parties) in any such case, but
the fees and expenses of such counsel shall be at the expense of such
indemnified party or parties unless:

    (i)        the employment of such counsel has been authorized in writing by
the indemnifying party;

    (ii)        such indemnifying party shall not have employed counsel to take
charge of the defense of such action within a reasonable time after written
notice thereof;


    (iii)        the indemnifying party does not diligently defend the action
after assumption of the defense; or


    (iv)        such indemnified party shall have reasonably concluded that the
representation of such indemnified party by the same counsel representing the
indemnifying party would be inappropriate under applicable standards of
professional conduct due to actual or potential differing interests between them
or where there may be one or more defenses reasonably available to such
indemnified party that are different from, additional to or in conflict with
those available to the indemnifying party, and in any such event the fees and
expenses of such separate counsel shall be paid by the indemnifying party as
incurred.


The indemnified parties agree that if there are multiple claims against an
indemnifying party that are substantially similar, such parties shall, to the
extent practicable, consolidate such claims into one legal proceeding. No
indemnifying party shall, without the prior written consent of the indemnified
parties (which consent shall not be unreasonably withheld or delayed), effect
any settlement or compromise of, or consent to the entry of judgment with
respect to, any pending or threatened claim, investigation, action or proceeding
in respect of which indemnity or contribution may be or could have been sought
by an indemnified party under this Section 5 (whether or not the indemnified
party or parties are actual or potential parties thereto) unless (x) such
settlement, compromise or judgment (i) includes an unconditional release of such
indemnified party from all liability arising out of such claim, action, suit or
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability or any unlawful failure to act by or on behalf of such indemnified
party and (y) the indemnifying party confirms in writing its indemnification
obligations hereunder with respect to such settlement, compromise or judgment.

    (d)        Contribution. If the indemnification provided for in this Section
5 is unavailable or insufficient to hold harmless an indemnified party under
subsections (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages, liabilities and expenses referred to in subsection (a) or (b)
above:

    (i)        in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties, on the one hand, and the
indemnified party, on the other hand, from the registration and sale of the
Registrable Securities pursuant to the Shelf Registration Statement; or


    (ii)        if the allocation provided by the foregoing clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the indemnifying party or parties on the one hand and the indemnified
party on the other in connection with the statements or omissions that resulted
in such losses, claims, damages, liabilities or expenses as well as any other
relevant equitable considerations.


12

--------------------------------------------------------------------------------

The relative benefits received by the Company, on the one hand, and a Holder, on
the other hand, shall be deemed to be in the same proportion as (i) the total
proceeds from the offering of the Securities purchased under the Purchase
Agreement (net of discounts but before deducting expenses) received by the
Company bear to (ii) the excess of the gross proceeds received by such Holder
with respect to its resale of Registrable Securities over the price paid by such
Holder in its purchase of such Registrable Securities. The relative fault of the
Company, on the one hand, and of a Holder, on the other hand, shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or such Holder
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Holders agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above. The aggregate amount paid as a result of the
losses, claims, damages, liabilities or expenses incurred by an indemnified
party and referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating, preparing or defending
against any action or claim which is the subject of this subsection (d).
Notwithstanding any other provision of this Section 5(d), (i) in no case shall
any Holder be required to contribute any amount in excess of the amount by which
the gross proceeds received by such Holder from its sale of Registrable
Securities pursuant to the Shelf Registration Statement exceeds the amount of
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission and (ii) no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
Section 5(d), each person, if any, who controls a Holder within the meaning of
the Securities Act or the Exchange Act shall have the same rights to
contribution as such Holder and each person, if any, who controls the Company
within the meaning of the Securities Act or the Exchange Act shall have the same
rights to contribution as the Company. The Holders’ respective obligations to
contribute pursuant to this Section 5 are several in proportion to the
respective amount of Registrable Securities they have sold pursuant to a
Registration Statement and not joint. The remedies provided for in this Section
5 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any indemnified party at law or in equity.

    (e)        The indemnity and contribution provisions contained in this
Section 5 shall remain operative and in full force and effect regardless of (i)
any termination of this Agreement, or (ii) any investigation made by or on
behalf of any indemnified party.

      6. Holder’s Obligations.

        Each Holder agrees, by acquisition of the Registrable Securities, that
no Holder of Registrable Securities shall be entitled to sell any of such
Registrable Securities pursuant to a Shelf Registration Statement or to receive
a Prospectus relating thereto, unless such Holder has furnished the Company with
a properly completed and signed Election and Questionnaire (including the
information required to be included in such Election and Questionnaire) and the
information set forth in the next sentence. Each Election Holder agrees promptly
to furnish to the Company all information required to be disclosed in order to
make the information previously furnished to the Company by such Election Holder
correct and not misleading and any other information regarding such Election
Holder and the distribution of such Registrable Securities as the Company may
from time to time reasonably request. Any sale of any Registrable Securities by
any Election Holder shall constitute a representation and warranty by such
Election Holder that (x) the information relating to such Election Holder and
its plan of distribution is as set forth in the Prospectus delivered by such
Election Holder in connection with such disposition, (y) such Prospectus does
not as of the time of such sale contain any untrue statement of a material fact
relating to or provided by such Election Holder or its plan of distribution and
(z) such Prospectus does not as of the time of such sale omit to state any
material fact relating to or provided by such Election Holder or its plan of
distribution necessary in order to make the statements in such Prospectus, in
light of the circumstances under which they were made, not misleading.

13

--------------------------------------------------------------------------------

        7.         Additional Interest.

    (a)        If:

    (i)        on or prior to the Shelf Filing Deadline, a Shelf Registration
Statement has not been filed with the Commission;


    (ii)        on or prior to the Effectiveness Target Date, the initial Shelf
Registration Statement has not been declared effective by the Commission (and
include, without limitation, any information with respect to an Election Holder
that has properly completed, executed and delivered an Election and
Questionnaire prior to or on the 20th calendar day after such Holder’s receipt
thereof that is required so that such Holder is named as a selling
securityholder in the initial Shelf Registration Statement and is permitted to
deliver the Prospectus forming a part thereof to purchasers of such Holder’s
Registrable Securities);


    (iii)        after the Effective Time of any Shelf Registration Statement,
such Shelf Registration Statement ceases to be effective or usable for the offer
and sale of Registrable Securities (other than due to a Suspension Period), and
the Company fails to file and, in the case of a post-effective amendment, have
declared effective, within five Business Days, a post-effective amendment to
such Shelf Registration Statement, a supplement to the Prospectus contained
therein or a report with the Commission pursuant to Section 13(a), 13(c) or 14
of the Exchange Act to make such Shelf Registration Statement effective or such
Prospectus usable;


    (iv)        prior to or on the 45th calendar day or 60th calendar day, as
the case may be, of any Suspension Period, such suspension has not been
terminated, or Suspension Periods exceed an aggregate of 120 calendar days in
any 360-calendar day period; or


    (v)        the Company shall have failed to timely comply with any of its
obligations set forth in Section 3(a)(ii) hereof;


(each such event referred to in clauses (i) through (v), a “Registration
Default”), the Company shall be required to pay additional interest (“Additional
Interest”), from and including the day following such Registration Default to
but excluding the earlier of (x) the day on which such Registration Default is
cured and (y) the date the Shelf Registration Statement is no longer required to
be kept effective (the “Registration Default Period”), at a rate per annum equal
to an additional one-quarter of one percent (0.25%) of the principal amount of
the Registrable Securities that are Securities to and including the 90th
calendar day following such Registration Default, and one-half of one percent
(0.50%) thereof from and after the 91st calendar day following such Registration
Default. In the event any Registrable Securities that are Securities are
converted into shares of Common Stock during a Registration Default Period, in
lieu of Additional Interest, the Company will deliver to each Holder converting
during the Registration Default Period, with respect to the portion of the
conversion obligation the Company settles in Common Stock, 103% of the number of
shares of Common Stock the Holder would have otherwise received upon conversion
(“Additional Shares”).

    (b)        Any amounts to be paid as Additional Interest pursuant to Section
7(a) hereof shall be paid in cash semi-annually in arrears, with the first
semi-annual payment due on the first Interest Payment Date following the date on
which such Additional Interest began to accrue, to the Holders in whose name the
Securities are registered at the close of business on the April 15 or October
15, whether or not a Business Day, immediately preceding the relevant Interest
Payment Date. Such Additional Interest shall be calculated and paid in the same
manner as interest is paid under the Indenture in respect of the Notes

14

--------------------------------------------------------------------------------

    (c)        Except as provided in Section 10(a) hereof, the Additional
Interest or Additional Shares, as the case may be, as set forth in this Section
7 shall be the exclusive remedy available to the Holders of Registrable
Securities for any Registration Default. In no event shall the Company be
required to pay Additional Interest in excess of a rate per annum equal to
one-quarter of one percent (0.25%) of the principal amount of the Registrable
Securities that are Securities to and including the 90th calendar day following
such Registration Default, and a rate per annum equal to one-half of one percent
(0.50%) thereof from and after the 91st calendar day following such Registration
Default, as set forth in Section 7(a), regardless of whether one or multiple
Registration Defaults exist. All obligations of the Company set forth in this
Section 7 that are outstanding with respect to any Registrable Security at the
time such security ceases to be a Registrable Security shall survive until such
time as all such obligations with respect to such Registrable Security shall
have been satisfied in full. Each Registration Default will constitute a
Registration Default whatever the reason for any such event and whether it is
voluntary or involuntary or is beyond the control of the Company or pursuant to
operation of law or as a result of any action or inaction by the Commission.

8. Rule 144A.

        In the event the Company is not subject to Section 13 or 15(d) of the
Exchange Act, the Company hereby agrees with each Holder, for so long as any
Registrable Securities remain outstanding, to make available to any Holder in
connection with any sale thereof and any prospective purchaser of such
Registrable Securities from such Holder, the information required by Rule
144A(d)(4) under the Securities Act in order to permit resales of such
Registrable Securities pursuant to Rule 144A.

9. Underwritten Offerings.

    (a)        An Underwriting Majority may, by written notice to the Company,
sell its Registrable Securities in an Underwritten Offering pursuant to any
Shelf Registration Statement; provided, that no Underwritten Offering shall
occur without the prior agreement of the Company.

    (b)        No Holder may participate in any Underwritten Offering hereunder
unless such Holder:

    (i)        agrees to sell such Holder’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the majority of the
Holders (calculated in the same manner as an Underwriting Majority)
participating in such Underwritten Offering (the “Participating Majority”); and


    (ii)        completes and executes all reasonable questionnaires, powers of
attorney, indemnities, underwriting agreements, lock-up letters and other
documents required under the terms of such underwriting arrangements.


    (c)        In any such Underwritten Offering, the investment banker or
investment bankers and manager or managers that will administer the offering
will be selected by the Participating Majority to be included in such
Underwriting Offering; provided, that such investment bankers and managers must
be reasonably satisfactory to the Company.

10. Miscellaneous.

    (a)        Specific Performance. The parties hereto acknowledge that there
would be no adequate remedy at law if the Company fails to perform its
obligations hereunder and that the Initial Purchaser and the Holders from time
to time may be irreparably harmed by any such failure, and accordingly agree
that the Initial Purchaser and such Holders, in addition to any other remedy to
which they may be entitled at law or in equity and without limiting the remedies
available to the Election Holders under Section 7 hereof, shall be entitled to
compel specific performance of the obligations of the Company under this
Agreement in accordance with the terms and conditions of this Agreement, in any
court of the United States or any State thereof having jurisdiction.

15

--------------------------------------------------------------------------------

    (b)        Amendments and Waivers. Except as provided in the next three
sentences, this Agreement, including this Section 10(b), may be amended,
modified or supplemented and waivers or consents to departures from the
provisions hereof may be given, only by a written instrument duly executed by
the Company and a Majority of Holders. In the event of a merger or consolidation
or sale, assignment, conveyance, transfer, lease or other disposition of all or
substantially all of the properties and assets of the Company and its
subsidiaries on a consolidated basis, the Company shall procure the assumption
of its obligations under this Agreement (which it is understood and agreed shall
include the registration of any other Applicable Stock on substantially the same
terms as provided for the registration of the Common Stock) by the Person (if
other than the Company) formed by such consolidation or into which the Company
is merged or the Person who acquires by sale, assignment, conveyance, transfer,
lease or other disposition all or substantially all of the properties and assets
of the Company and its Subsidiaries on a consolidated basis and this Agreement
may be amended, modified or supplemented without the consent of any Holders to
provide for such assumption of the Company’s obligations hereunder (including
the registration of any other Applicable Stock). Without the consent of each
Holder of Securities, no amendment or modification may change the provisions
relating to the payment of Additional Interest or the requirement to issue
additional shares of Common Stock during a Registration Default Period.

        Each Holder of Registrable Securities outstanding at the time of any
amendment, modification, supplement, waiver or consent or thereafter shall be
bound by any amendment, modification, supplement, waiver or consent effected
pursuant to this Section 10(b), whether or not any notice, writing or marking
indicating such amendment, modification, supplement, waiver or consent appears
on the Registrable Securities or is delivered to such Holder.

16

--------------------------------------------------------------------------------

    (c)        Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, by telecopier, by
courier guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by telecopier, (iii) one Business Day after
being deposited with such courier, if made by overnight courier or (iv) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:

    (x)        if to a Holder of Registrable Securities, at the most current
address given by such Holder to the Company;

    (y)        if to the Company, to:

  CTS Corporation
905 West Boulevard North
Elkhart, Indiana 46514
Attention: Chief Financial Officer
Facsimile: (574) 293-0251


  with a copy (that shall not constitute notice) to:


  Jones Day
77 West Wacker
Chicago, IL 60601-1692
Attention: Elizabeth C. KitslaarFacsimile:
(312) 269-4114


  and


    (z)        if to the Initial Purchaser, to:

  Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, New York 10179
Attention: Stephen Parish
Facsimile: (212) 272-3485


or to such other address as such person may have furnished to the other persons
identified in this Section 10(c) in writing in accordance herewith.

    (d)        Parties in Interest. The parties to this Agreement intend that
all Holders of Registrable Securities shall be entitled to receive the benefits
of this Agreement and that any Election Holder shall be bound by the terms and
provisions of this Agreement by reason of such election with respect to the
Registrable Securities that are included in a Shelf Registration Statement. All
the terms and provisions of this Agreement shall be binding upon, shall inure to
the benefit of and shall be enforceable by, the respective successors and
assigns of the parties hereto and any Holder from time to time of the
Registrable Securities to the aforesaid extent. In the event that any transferee
of any Holder of Registrable Securities shall acquire Registrable Securities, in
any manner, whether by gift, bequest, purchase, operation of law or otherwise,
such transferee shall, without any further writing or action of any kind, be
entitled to receive the benefits of and, if an Election Holder, be conclusively
deemed to have agreed to be bound by and to perform all of the terms and
provisions of this Agreement to the aforesaid extent.

17

--------------------------------------------------------------------------------

    (e)        Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

    (f)        Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

    (g)        Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

    (h)        Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.

    (i)        Survival. The respective indemnities, agreements,
representations, warranties and other provisions set forth in this Agreement or
made pursuant hereto shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Election Holder, any director, officer or partner of such Election
Holder, any agent or underwriter, any director, officer or partner of such agent
or underwriter, or any controlling person of any of the foregoing, and shall
survive the transfer and registration of the Registrable Securities of such
Election Holder.

    (j)        Securities Held by the Company. Whenever the consent or approval
of Holders of a specified percentage of principal amount of Securities is
required hereunder, Securities held by the Company or its Affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

[signature page follows]

18

--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between the
Company and you.

      Very truly yours,

        CTS Corporation,
an Indiana corporation

                  By:  _________________________                Name:
       Title:



Accepted as of the date hereof:

BEAR, STEARNS & CO. INC.


By:  _________________________

Name:
Title:



19

--------------------------------------------------------------------------------

APPENDIX A


CTS CORPORATION


FORM OF NOTICE OF REGISTRATION STATEMENT AND


SELLING SECURITYHOLDER ELECTION AND QUESTIONNAIRE


NOTICE

        CTS Corporation (the “Company”) has filed, or intends shortly to file,
with the Securities and Exchange Commission (the “SEC”) a registration statement
on Form S-3 or such other Form as may be available (the “Shelf Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Company’s 2.125% Convertible
Senior Subordinated Notes due 2024 (CUSIP No. 126501 AA 3) (the “Notes”), and
common stock, no par value, issuable upon conversion thereof (the “Shares” and
together with the Notes, the “Transfer Restricted Securities”) in accordance
with the terms of the Registration Rights Agreement, dated as of May 11, 2004
(the “Registration Rights Agreement”) between the Company and Bear, Stearns &
Co. Inc. A copy of the Registration Rights Agreement is available from the
Company. All capitalized terms not otherwise defined herein have the meanings
ascribed thereto in the Registration Rights Agreement.

        To sell or otherwise dispose of any Transfer Restricted Securities
pursuant to the Shelf Registration Statement, a beneficial owner of Transfer
Restricted Securities generally will be required to be named as a Selling
Securityholder in the related Prospectus, deliver a Prospectus to purchasers of
Transfer Restricted Securities, be subject to certain civil liability provisions
of the Securities Act and be bound by those provisions of the Registration
Rights Agreement applicable to such beneficial owner (including certain
indemnification rights and obligations, as described below). To be included in
the Shelf Registration Statement, this Election and Questionnaire must be
completed, executed and delivered to the Company at the address set forth herein
for receipt prior to or on the 20th calendar day from the receipt hereof (the
“Election and Questionnaire Deadline”). Beneficial Owners that do not complete
this Election and Questionnaire and deliver it to the Company prior to the
Election and Questionnaire Deadline as provided below will not be named as
Selling Securityholders in the Shelf Registration Statement at the time it is
declared effective and, therefore, will not be permitted to sell any Transfer
Restricted Securities pursuant to the Shelf Registration Statement until we
prepare and file a prospectus supplement or, if required, a post-effective
amendment to the Shelf Registration Statement or an additional Shelf
Registration Statement.

        Certain legal consequences arise from being named as a Selling
Securityholder in the Shelf Registration Statement and the related Prospectus.
Accordingly, holders and beneficial owners of Transfer Restricted Securities are
advised to consult their own securities law counsel regarding the consequences
of being named or not being named as a Selling Securityholder in the Shelf
Registration Statement and the related Prospectus.

1

--------------------------------------------------------------------------------


ELECTION

        The undersigned holder (the “Selling Securityholder”) of Transfer
Restricted Securities hereby elects to include in the Prospectus forming a part
of the Shelf Registration Statement the Transfer Restricted Securities
beneficially owned by it and listed below in Item III (unless otherwise
specified under Item III). The undersigned, by signing and returning this
Election and Questionnaire, understands that it will be bound with respect to
such Transfer Restricted Securities by the terms and conditions of this Election
and Questionnaire and the Registration Rights Agreement.

        Pursuant to the Registration Rights Agreement, the Selling
Securityholder has agreed to indemnify and hold harmless the initial purchaser,
the Company and each person, if any, who controls any such parties within the
meaning of either Section 15 of the Securities Act or Section 20 of the
Securities Exchange Act of 1984, as amended (the “Exchange Act”), and each of
their respective directors, officers, employees, representatives and agents,
from and against certain losses arising in connection with statements concerning
the Selling Securityholder made in the Shelf Registration Statement or the
related Prospectus, or any amendment or supplement thereto or any state
securities or “Blue Sky” applications in reliance upon the information provided
in this Election and Questionnaire.

        The Selling Securityholder hereby provides the following information to
the Company and represents and warrants that such information is accurate and
complete:


QUESTIONNAIRE

I. A. Full legal name of Selling Securityholder:


--------------------------------------------------------------------------------

  B. Full legal name of registered holder (if not the same as (A) above) through
which Transfer Restricted Securities listed in Item III are held:


--------------------------------------------------------------------------------

  C. Is the Selling Securityholder an SEC-reporting company? If so, list below
the individual or individuals who exercise dispositive powers with respect to
the Notes, and the voting and/or dispositive powers with respect to the Shares.


--------------------------------------------------------------------------------

  D. Full legal name of DTC participant (if applicable and if not the same as
(B) above) through which Transfer Restricted Securities listed in Item III are
held:


--------------------------------------------------------------------------------

  E. Are you a broker-dealer registered pursuant to Section 15 of the Exchange
Act? (Please answer “Yes” or “No.”)


--------------------------------------------------------------------------------

  F. If your response to (E) above is “No,” are you an “affiliate” of a
broker-dealer registered pursuant to Section 15 of the Exchange Act? (Please
answer “Yes” or “No.”) For the purposes of this item (F), an “affiliate” of a
registered broker-dealer shall include any company that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such broker-dealer, and does not include any of the
individuals employed by such broker-dealer or its affiliates.


--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

II.     Address for notices to Selling Securityholders:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      Telephone:________________

      Fax:_____________________

      Contact Person: _______________

III.     Beneficial ownership of Transfer Restricted Securities:

  A. Type of Transfer Restricted Securities beneficially owned, and principal
amount of Notes or number of shares of Common Stock, as the case may be,
beneficially owned:


--------------------------------------------------------------------------------

  B. CUSIP No(s). of such Transfer Restricted Securities beneficially owned:


--------------------------------------------------------------------------------

IV.     Beneficial ownership of the Company’s securities owned by the Selling
Securityholder:

  EXCEPT AS SET FORTH BELOW IN THIS ITEM IV, THE UNDERSIGNED IS NOT THE
BENEFICIAL OR REGISTERED OWNER OF ANY SECURITIES OF THE COMPANY OTHER THAN THE
TRANSFER RESTRICTED SECURITIES LISTED ABOVE IN ITEM III (“Other Securities”).


  A. Type and amount of Other Securities beneficially owned by the Selling
Securityholder:


--------------------------------------------------------------------------------

  B. CUSIP No(s). of suchOther Securities beneficially owned:


--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

V. Relationship with the Company

  A. Except as set forth below, neither the undersigned nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or their predecessors or affiliates) during the past three years.


        State any exception here:

--------------------------------------------------------------------------------

  B. If the Selling Securityholder is a registered broker-dealer, except as set
forth below, (i) neither the undersigned nor any of its affiliates has purchased
the Transfer Restricted Securities other than in the ordinary course of
business, and (ii) at the time of the purchase of the Transfer Restricted
Securities to be registered, there was no agreement or understanding, written or
otherwise, with any person to distribute any such Transfer Restricted
Securities.


        State any exception here:

--------------------------------------------------------------------------------

VI.     Plan of Distribution:

  Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Transfer Restricted Securities listed above in Item
III pursuant to the Shelf Registration Statement only as follows (if at all).
Such Transfer Restricted Securities may be sold from time to time directly by
the undersigned or, alternatively, through underwriters, broker-dealers or
agents. If the Transfer Restricted Securities are sold through underwriters or
broker-dealers, the Selling Securityholder will be responsible for underwriting
discounts or commissions or agent’s commissions. Such Transfer Restricted
Securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Such sales may be effected in
transactions (which may involve crosses or block transactions):


  1. on any national securities exchange or quotation service on which the
Transfer Restricted Securities may be listed or quoted at the time of sale;


  2. in the over-the-counter market;


  3. in transactions otherwise than on such exchanges or services or in the
over-the-counter market; or


  4. through the writing of options.


  In connection with sales of the Transfer Restricted Securities or otherwise,
the undersigned may enter into hedging transactions with broker-dealers, which
may in turn engage in short sales of the Transfer Restricted Securities and
deliver Transfer Restricted Securities to close out such short positions, or
loan or pledge Transfer Restricted Securities to broker-dealers that in turn may
sell such securities. State any exceptions here:


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


  Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Transfer Restricted Securities without the prior
agreement of the Company.


4

--------------------------------------------------------------------------------

        We advise each Selling Securityholder of the following Interpretation
A.65 of the July 1997 SEC Manual of Publicly Available Telephone Interpretations
regarding short selling:

  “An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”


By returning this Election and Questionnaire, the Selling Securityholder will be
deemed to be aware of the foregoing interpretation.

        By signing below, the Selling Securityholder acknowledges that it
understands its obligation to comply, and agrees it will comply, with the
prospectus delivery requirements and other provisions of the Securities Act and
the Exchange Act and the respective rules and regulations promulgated
thereunder, particularly Regulation M thereunder (or any successor rules or
regulations), in connection with any offering of Transfer Restricted Securities
pursuant to the Shelf Registration Statement.

        If the Selling Securityholder transfers all or any portion of the
Transfer Restricted Securities listed in Item III above after the date on which
such information is provided to the Company, the Selling Securityholder agrees
to notify the transferee(s) at the time of the transfer of its rights and
obligations under this Election and Questionnaire and the Registration Rights
Agreement.

        By signing below, the Selling Securityholder consents to the disclosure
of the information contained herein in its answers to Items I through VI above
and the inclusion of such information in the Shelf Registration Statement, the
related Prospectus and any state securities or “Blue Sky” applications. The
Selling Securityholder understands that such information will be relied upon by
the Company in connection with the preparation or amendment of the Shelf
Registration Statement, the related Prospectus and any state securities or “Blue
Sky” applications.

        In accordance with the Selling Securityholder’s obligation under the
Registration Rights Agreement to provide such information as may be required by
law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Shelf Registration Statement remains effective. All
notices hereunder and pursuant to the Registration Rights Agreement shall be
made in writing at the address set forth below.

        Once this Election and Questionnaire is executed by the Selling
Securityholders and received by the Company, the terms of this Election and
Questionnaire and the representations and warranties contained herein shall be
binding on, shall inure to the benefit of and shall be enforceable by the
respective successors, heirs, personal representatives and assigns of the
Company and the Selling Securityholder with respect to the Transfer Restricted
Securities beneficially owned by such Selling Securityholder and listed in Item
III above. This Election and Questionnaire shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to the
conflicts-of-laws provisions thereof.

        IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused
this Election and Questionnaire to be executed and delivered either in person or
by its authorized agent.

Dated:     Beneficial Owner

                  By:  _________________________                Name:
       Title:



5

--------------------------------------------------------------------------------

        Please return the completed and executed Election and Questionnaire for
receipt PRIOR TO OR ON THE 20TH CALENDAR DAY FROM RECEIPT HEREOF to:

CTS Corporation
905 West Boulevard North
Elkhart, Indiana 46514
Attention: Investor Relations

with a copy to:

Jones Day
77 West Wacker
Chicago, IL 60601-1692
Attention: Elizabeth C. Kitslaar

6

--------------------------------------------------------------------------------


EXHIBIT 1 TO ANNEX A


NOTICE TO TRANSFER PURSUANT


TO REGISTRATION STATEMENT

CTS Corporation905
West Boulevard NorthElkhart,
Indiana 46514

Re: CTS Corporation (the “Company”)

      2.125% Convertible Senior Subordinated Notes due 2024 (the “Notes”)

To Whom It May Concern:

        Please be advised that __________ has transferred $__________ aggregate
principal amount of the above-referenced Notes or ___________ shares of the
Company’s common stock issued on conversion of Notes, pursuant to the
Registration Statement on Form S-3 (File No. 333- ) filed by the Company.

        We hereby certify that the prospectus delivery requirements, if any, of
the Securities Act of 1933, as amended, have been satisfied with respect to the
transfer described above and that the above named beneficial owner of the Notes
or common stock is named as a selling securityholder in the prospectus dated
___________, or in amendments or supplements thereto, and that the aggregate
principal amount of the Notes or number of shares of common stock transferred
are [all or a portion of] the Notes or common stock listed in such prospectus,
as amended or supplemented, opposite such owner’s name.

      Very truly yours,

        [name]

        By:  _________________________                (Authorized Signature)


Dated: